Citation Nr: 9926613	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-05 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for otitis media of the 
right ear. 



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served in the Army from September 24, 1943 to 
November 23, 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO decision which denied the 
veteran's application to reopen a claim for service 
connection for otitis media of the right ear.  


FINDING OF FACT

The veteran's claim for service connection for otitis media 
of the right ear was denied by the RO in a July 1944 
decision, and he did not appeal.  Evidence received since the 
July 1944 determination by the RO is cumulative or redundant 
or, by itself or in connection with evidence previously 
assembled, the evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence, to reopen a claim for service 
connection for otitis media of the right ear, has not been 
presented; and the 1944 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 3.156 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 24, 1943 to 
November 23, 1943.  

When the veteran was examined for induction purposes in 
September 1943, no pertinent abnormalities were noted.  

On October 23, 1943 the veteran was admitted to the hospital 
with complaints of a cold, sinus trouble, and a recurrent 
headache.  During the course of the hospitalization, he 
underwent an ear, nose, and throat (E.N.T.) consultation and 
reported a history of chronic running of the ears and sinus 
trouble for years.  He also related his ears had been hurting 
on an intermittent basis for six or seven years.  On 
examination, it was noted that his right eardrum was dry and 
there were no definite perforations.  It was concluded that 
there was no definite E.N.T. pathology and it was suspected 
that the veteran had a psychoneurosis.  When he was 
discharged from the hospital on November 7, 1943, the 
diagnoses were a psychoneurosis (mixed, hysterical) and 
anxiety.

In a social history report, dated on November 10, 1943, the 
details of an interview with the veteran's mother were 
described, among other things.  She reported that the veteran 
complained of excruciating earaches when he was 7 years old.  
She speculated that he may have punctured his eardrum after 
cleaning his ear with some sharp object.  It was noted that 
the onset of the veteran's ear pain was not coincidental with 
any illness.  It was also noted that the veteran's ear pain 
had persisted intermittently through the years, and was 
accompanied by severe headaches and once by fainting.  It was 
noted that Dr. Stephen Pierri had treated the veteran prior 
to induction.  Reportedly, Dr. Pierri related that the 
veteran had a bilateral ear infection which was fungal in 
origin, had not been incapacitating, and which flared up one 
or two times.  He said that there was no doubt that the 
veteran had otitis media as a child and he said he knew of no 
reason as to why the veteran should have trouble now. 

The veteran was again hospitalized on November 11, 1943 and 
he complained of headaches and ear problems.  During the 
course of the hospitalization, it was repeatedly noted that 
despite his complaints of physical problems, there were no 
objective or organic findings.  When he was released from the 
hospital, on November 23, 1943, the diagnoses were a 
psychoneurosis (hysterical state) and mentally deficiency; 
and the veteran was given a discharge from the Army because 
of such diagnoses.
 
In December 1943, the RO received the veteran's claim for 
service connection.  In his claim, he indicated, he had 
experienced ear trouble, ear discharge, aches in damp cold 
weather, sinus trouble, and headaches, since 1937.  He said 
his condition had been worse since his induction, because of 
the climate.  He related that he had been treated by Dr. 
Stephen Pieri, from 1940-1943, for headaches and ear 
problems.  

In February 1944, the RO granted service connection for a 
psychiatric disorder.

A June 1944 VA examination report shows that the veteran 
complained of "running ears" and he said that he had such 
ever since he was born.  On examination, his auditory canals 
were normal, with no discharge.  There was a scarred area in 
the posterior portion of the right eardrum which was 
apparently the residual of a perforation.  It was also noted 
that there were no current, visible perforations in the 
eardrum.  The diagnoses were residuals of chronic suppurative 
otitis media of the right ear, and no perforations or 
discharge of the eardrums.

During a June 1944 VA neuropsychiatric examination, the 
veteran reported that he had intermittent draining of the 
ears since he was 7 years old and that such was sometimes 
accompanied by severe headaches.  Diagnoses included mental 
deficiency, and conversion hysteria (paresthetic type, e.g., 
ear sensation complaints).

By a July 1944 RO decision, service connection for otitis 
media of the right ear was denied; the veteran was informed 
of the adverse decision that same month, and he did not 
appeal.  Evidence received since this decision is summarized 
below. 

The veteran underwent a VA compensation examination in 
November 1948 and it was objectively noted that both his 
eardrums were intact, thickened, and indicative of frequent 
low grade middle ear catarrh, probably caused by 
nasopharyngeal pathology.  It was noted that his canals were 
clear.  The diagnoses were inactive chronic cattarrhal otitis 
media.  

A November 1948 neuropsychiatric examination report shows 
that the veteran had complained of an earache.  It was noted 
that he had been examined by an ear specialist and was 
diagnosed as having chronic catarrhal otitis media, and such 
was deemed as undoubtedly the cause of his earache.

In a December 1948 statement, the veteran related that two 
months earlier he had been seen at the VA for a bad right 
ear; and he said that such had bothered him before, during, 
and after service.  He related that he had received treatment 
from Dr. Stephen Pieri. 

In a December 1948 VA field examiner's memorandum, it was 
noted that a 1944 examination report reflected that the 
veteran had been discharged from the Army because of a 
punctured right ear.  

In a January 1949 VA field examiner's report, it was noted 
that the veteran's health records from the North Corning High 
School had been reviewed.  The records reportedly show that 
chronic draining of the ear was listed as a defect of the 
veteran's.  

In a January 1949 VA field examiner's memorandum, the details 
of an interview with the veteran's parents were discussed.  
They noted that the veteran had not lived at home in the year 
or two prior to his induction.  They also mentioned that, 
prior to service, the veteran had suffered "a little bit" 
from ear trouble but they said it was not very serious.  
After he was discharged, they said, he was only home for a 
period of less than a week; thereafter, they said, he only 
visited home on rare occasions.  They also said that the 
veteran continually complained of ear pain after service.  

In a January 1949 VA field examiner's memorandum, it was 
noted that Dr. Steven Pieri had been interviewed.  After a 
review of the veteran's records, Dr. Pieri noted he had 
treated the veteran on two different occasions, in October 
1942, for otitis media.  He also related that he had not seen 
the veteran for approximately 7 years and did not know 
anything about his present condition.  

An April 1996 medical record, from the office of Daniel L. 
Axelrod, M.D., shows that the veteran had a lot of scarring 
and erythema of both tympanic membranes, particularly the 
right tympanic membrane.

In July 1996, the veteran presented for emergency treatment 
at Arnot Ogden Medical Center.  He complained of dizziness 
and said he had a crackling in the right ear for the past 
week or so.  He related he had been given a prescription 
(Antivert), for treatment of similar symptoms, about one year 
ago; and he also said he had been given antibiotic ear drops, 
which had helped.  On examination, it was that his right 
tympanic membrane appeared somewhat abnormal and was 
yellowish-red in color; and his left tympanic membrane 
appeared normal with some scarring.  His canals were clear.  
The diagnoses included labyrinthitis and right otitis media.  

A medical record, from the office of Daniel L. Axelrod, M.D., 
dated in August 1996, reflects the impression that the 
veteran had some problems with the right ear.  It was also 
noted that he had been discharged from the military after 3 
to 4 months because of an infection and damage to the right 
tympanic membrane.

A VA outpatient treatment record, dated in March 1997, shows 
that the veteran reported that during his period of service 
he had discharge from the right tympanic membrane.  He denied 
having any current pain and said he was utilizing 
prescription medication.  On examination, it was noted that 
his right tympanic membrane was dull and was without 
tenderness, and his left tympanic membrane was clear.  Otitis 
media was not among the diagnoses.

In April 1997, the veteran filed an application to reopen a 
claim for service connection for a right ear condition.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the present case, 
service connection for otitis media of the right ear was 
denied by the RO in July 1944 and the veteran did not appeal 
that determination.  Thus, the 1944 RO decision is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156; Hodge v. West, 155 F. 3d 1356 (Fed.Cir. 1998).  

When the RO denied the claim for service connection for 
otitis media of the right ear, in July 1944, it considered 
the veteran's service medical records which show that he 
complained of ear problems and reported a pre-service history 
of such problems.  Neither otitis media nor any other ear 
disorder was diagnosed during active service; rather, he was 
diagnosed as having a psychoneurosis and a mental deficiency 
and was ultimately discharged because of such.  The RO also 
considered a November 1943 social history report, in which 
the veteran's mother relates that the veteran had a pre-
service history of ear problems.  (Specifically, she related 
that he had experienced excruciating earaches when he was 7 
years old.)  The social history report also notes that the 
veteran had been treated by a physician (Dr. Stephen Pierri) 
prior to service and was diagnosed as having otitis media.  
In addition, the RO considered post-service medical evidence, 
including June 1944 VA examination reports, which reflect 
that the veteran reported having ear problems since he was 
born and reflect a diagnosis of chronic suppurative otitis 
media of the right ear. 

Evidence received since the RO's July 1944 decision includes 
VA field examiner reports (dated in 1948 and 1949) which 
generally reflect that the veteran had pre-service ear 
problems.  The Board finds that the aforementioned records 
are cumulative, not new, as they again demonstrate that the 
veteran experienced ear problems prior to his induction into 
service.  Such records are also not material, as they do not 
link the veteran's current otitis media with service, either 
through incurrence or aggravation; the additional records, by 
themselves or in connection with evidence previously 
assembled, are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156. 

Additional evidence also includes private and VA medical 
records, dated in 1948, 1996, and 1997, which collectively 
reflect that the veteran has right ear problems, including 
otitis media.  This is cumulative, not new, information.  
Some of the additional medical records also recite a history 
that the veteran experienced right ear problems during active 
duty and was discharged because of such.  See August 1996 
medical record from Dr. Axelrod.  However, the medical 
records are not material since the records alone, or in 
connection with evidence previously assembled, are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Again, 
the records are not material as they do not link the 
veteran's current otitis media of the right ear with service.  
The Board points out that the mere recitation in a medical 
record of the veteran's lay history of ear problems in 
service does not constitute competent medical evidence of 
causality, and is not material evidence to reopen the claim.  
LeShore v. Brown, 8 Vet. App. 406 (1996); Reonal v. Brown, 
5 Vet. App. 458 (1993). 

The Board concludes that new and material evidence has not 
been submitted since the July 1944 RO decision which denied 
the veteran's claim for service connection for otitis media 
of the right ear.  Thus, the claim has not been reopened, and 
the 1944 RO decision is final.


ORDER

The application to reopen a claim for service connection for 
otitis media of the right ear is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals






